Title: To James Madison from Robert W. Fox, 1 March 1803
From: Fox, Robert W.
To: Madison, James


					
						Esteemed Friend
						Falmouth 1st. March 1803
					
					I take the freedom to send thee annex’d a List of the American Shipping arrived at Plymouth the 6 Months ending the 31st. December.  The List of those arrived at this port I have already Sent thee.
					The English Ship Mary, Thomas Temple Master, which has been so long detained in Quarantine at this port, in consequence of a very bad Fever onboard, is still in port; and I am informed the American Passengers onboard are now free from diseace.  Captn. Temple proposes to depart for Norfolk the first fair Wind.  I have consulted the Physician who has attended the Men during their Sickness and he says he does not apprehend there is much danger of their former disorder again breaking out during the Voyage to the U:S:.  He thinks the said disorder was the Goal gaol Fever of the most malignant kind: he further assures me that every precaution by Fumigating &ca. has been taken to remove any infection that may have been onboard the Mary.  A very considerable expence has attended the people while here, as I was ordered to supply the Men with Cloaths, Shoes, Fresh Provisions, Wine, Medicines &ca., without which the Faculty declared there was danger of all the Men falling victims to the diseace.  I have uniformly consulted the Consul at London in my proceedings, and have done my best in this unfortunate business.  The Markets in Portugal Spain and Italy continue good for Wheat & Flour.  I am with great respect Thy assured Friend
					
						Rob. W. Fox
					
					
						P:S:  March 5th.  The Mary sailed yesterday, but the Wind is now altered, and I doubt she    can not make much progress.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
